 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROSANNE L. RUST
     MIRA CHERNICK
 3   Assistant United States Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     (916) 554-2700
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                 IN THE UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10
                                                      )
11   UNITED STATES OF AMERICA,                        )   CASE NO. 2:17-cr-00238-TLN
                                                      )
12                  Plaintiff,                        )   STIPULATION AND ORDER TO CONTINUE
                                                      )   THE STATUS HEARING REGARDING
13        v.                                          )   RESTITUTION
                                                      )
14   STEVE SUBAL SMITH,                               )   DATE: DECEMBER 19, 2019
                                                      )   TIME: 9:30AM
15                                                    )   COURT: HON. TROY L. NUNLEY
                    Defendant.                        )
16

17

18          Plaintiff United States of America, by and through its counsel, Assistant United States

19   Attorneys Rosanne L. Rust and Mira Chernick, and defendant, Steve Subal Smith, by and through his

20   counsel, Tom Johnson, hereby stipulate as follows:

21             1.      By previous order, this matter was set for a status hearing regarding restitution on

22   December 19, 2019. (ECF No. 56).

23             2.      The parties agree that this request for continuance seeks to schedule a restitution hearing

24   later than 90 days from Mr. Smith’s sentencing. See 18 U.S.C. §§ 2259(b)(3) & 3664(d)(5); see also

25   Dolan v. United States, 560 U.S. 605, 608 (2010) (stating sentencing courts maintain jurisdiction to

26   order restitution beyond the 90 days contemplated by statute); United States v. Cienfuegos, 462 F.3d

27   1160, 1162-63 (9th Cir. 2006) (“‘the purpose behind the statutory ninety-day limit on the determination

28   of victims’ losses is not to protect defendants from drawn-out sentencing proceedings or to establish
 1   finality; rather, it is to protect crime victims from the willful dissipation of defendants’ assets’”)
 2   (quoting United States v. Zakhary, 357 F.3d 186, 191 (2d Cir. 2004)).
 3          3.      By this stipulation, the parties now jointly move to continue the status hearing regarding
 4   restitution until March 26, 2020, so that they may reach a resolution regarding the restitution amount.
 5   The government has been trying to resolve this issue and has submitted a proposed restitution amount
 6   to defense counsel. The parties have not yet been able to resolve the issue, and the government is
 7   working with the victim and her attorney to gather additional information in support of the proposed
 8   restitution amount. Given that, the parties request an extension of the status hearing regarding
 9   restitution. The government expects that the parties will be able to resolve the restitution amount issue,
10   and be able to submit a stipulation and proposed order to the Court by March 26, 2020, obviating the
11   need for a hearing on this matter.
12          4.      The victim’s restitution request and supporting documentation were filed with the Court
13   on July 31, 2019, as a supplement to the Presentence Investigation Report. (ECF No. 52). Sentencing
14   was subsequently continued from August 1, 2019, to September 19, 2019, to allow defense counsel
15   time to review the restitution materials with Mr. Smith. (ECF No. 53). Accordingly, the parties agree
16   that Mr. Smith was aware of the restitution request and the approximate amount of restitution in
17   advance of sentencing. See Dolan, 560 U.S. at 615 (any harm caused to defendant through delay in
18   restitution hearing is lessened when “the defendant knew about restitution, including the likely amount,
19   well before expiration of the 90–day time limit”).
20          5.      Accordingly, the parties request that the status hearing regarding restitution be continued
21   to March 26, 2020, at 9:30 a.m.
22          IT IS SO STIPULATED.
                                                            Respectfully Submitted,
23
                                                            McGREGOR W. SCOTT
24                                                          United States Attorney
25   Dated: December 16, 2019                             /s/ Mira Chernick
                                                      By: MIRA CHERNICK
26                                                        Assistant U.S. Attorney
27   Dated: December 16, 2019                        By:    /s/ Tom Johnson__________________________
                                                            TOM JOHNSON
28                                                          Attorney for STEVE SUBAL SMITH



                                                            2
                                                     ORDER
 1

 2          GOOD CAUSE APPEARING upon the stipulation of the parties it is ordered:
 3   The status hearing regarding restitution in this matter is continued to March 26, 2020, at 9:30 a.m.
 4                  IT IS SO ORDERED.
 5   Dated: December 17, 2019
 6

 7                                                           Troy L. Nunley
                                                             United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                         3
